 



 
RESTRICTIVE COVENANT AGREEMENT
     THIS AGREEMENT (“Agreement”) dated as of November 28, 2006 (the “Effective
Date”) is by and between ProQuest Company, a Delaware corporation (“Seller”),
and Snap-on Incorporated, a Delaware corporation (“Buyer”). Seller and Buyer may
be referred to in this Agreement individually as a “Party” or collectively as
“Parties.”
     WHEREAS, pursuant to the Stock and Asset Purchase Agreement by and between
Buyer and Seller dated October 20 , 2006, as amended November 1, 2006 (the
“Stock and Asset Purchase Agreement”), Seller will purchase certain stock and
assets of Seller (all capitalized terms not otherwise defined shall have the
meanings set forth in the Stock and Asset Purchase Agreement);
     WHEREAS, Seller engages in the Business and is selling to Buyer pursuant to
the Stock and Asset Purchase Agreement all rights, title and interest in the
Acquired Business to Buyer (including all rights to engage in the business in
the future); and in connection therewith has agreed to the restrictive covenants
set forth herein;
     WHEREAS, Seller, pursuant to the transactions contemplated by the Stock and
Asset Purchase Agreement, will realize substantial economic benefits, including
the receipt of the Purchase Price thereunder;
     WHEREAS, the execution of this Agreement between Buyer and Seller is an
express condition to closing under the Stock and Asset Purchase Agreement, as
set forth in Section 9.3 of the Stock and Asset Purchase Agreement and Buyer
would not have consummated the transactions contemplated therein in the absence
of this Agreement; and
     WHEREAS, to protect the assets and the related business being acquired by
Buyer pursuant to the Stock and Asset Purchase Agreement, Buyer and Seller
desire to enter into this Agreement.
ARTICLE I
AGREEMENT NOT TO COMPETE; AGREEMENT NOT TO SOLICIT
     SECTION 1.01 Agreement Not to Compete. Seller shall not, for a period of
five years after the Effective Date, in any location in the world where the
Acquired Business conducts operations other than in the United Kingdom and for a
period of two years after the Effective Date in the United Kingdom: (a) directly
or indirectly, own, manage, establish, operate, participate in, provide
financial assistance to, or control any business, company, partnership,
organization, proprietorship, or other entity that is engaged in the business of
developing and deploying electronic parts and service information retrieval
products and dealer performance applications for the automotive, powersports and
outdoor power markets as conducted by the Acquired Entities and by the

 



--------------------------------------------------------------------------------



 



Retained Subsidiaries with the Foreign Assets on the Effective Date (except as a
holder of no more than five percent (5%) of the stock of a publicly held
company, provided the Seller does not participate in the business of such
company or render advice or assistance to such company); or (b) entice or
attempt to entice any third party with which the Acquired Business transacts
business directly or indirectly so as to cause or attempt to cause any such
third party not to engage in or reduce its business with Buyer; provided,
however, that this agreement not to compete shall not apply to retrieval
products and services provided by Seller’s Affiliates to libraries, colleges,
schools and universities.
     SECTION 1.02 Agreement Not to Solicit Employees. Seller agrees and
acknowledges that the value and goodwill related to the Acquired Business
purchased by the Buyer depends on continued, amicable relations with its
employees, and Seller agrees that for a period of two years after the Effective
Date, Seller shall not, directly or indirectly, induce or attempt to induce any
Business Employee to terminate his or her employment with Buyer or any of its
Affiliates; provided that such restriction shall not prevent Seller or its
Subsidiaries from (i) advertising to the general public openings that it may
have and hiring individuals in response to those advertisements, or (ii) hiring
any Business Employee who has been terminated by Buyer or any of its Affiliates.
ARTICLE II
NON-DISCLOSURE AGREEMENT
     SECTION 2.01 Definition. “Confidential Information” means any data or
information of the Acquired Business, including, without limitation, Buyer’s
customer lists, business connections, financial information, fees, business and
marketing plans, forecasts and techniques, personnel data, employee
compensation, the terms of this Agreement, business strategies, and proprietary
information, as well as information of any kind provided to Buyer by its
customers or their respective representatives, including all written materials,
notes, data, reports assessment, analysis, whether transcribed or on computer
disk, or databases, prepared by either their employees or other personnel in
connection in any way with the work Buyer is doing for its customers; provided
that Confidential Information shall not include information which (i) is now or
becomes publicly available, other than through disclosure by Seller or one of
its Representatives (as hereinafter defined), (ii) is now or becomes available
to Seller or its Affiliates on a non-confidential basis from a source other than
Buyer or any of its Representatives, provided that such source is not bound by a
confidentiality agreement with or other contractual, legal or fiduciary
obligation of confidentiality to Buyer or its Affiliates that requires the
source of the information to keep such disclosed information confidential, or
(iii) that is developed by Seller independently with no use of the Confidential
Information.
     SECTION 2.02 Recitals. The Parties agree that Confidential Information
shall be treated as confidential by the Seller, shall be disclosed only as
permitted in this Agreement and is valuable to the Acquired Business and Buyer.
The Parties further agree that Buyer would suffer injury if Seller would
disclose such information or use it to compete with Buyer (except as permitted
pursuant to this Agreement) and Buyer would

2



--------------------------------------------------------------------------------



 



not have consummated the transactions contemplated herein without this agreement
with respect to the Confidential Information.
     SECTION 2.03 Use. Seller shall not directly or indirectly use or induce or
permit others to use any of the Confidential Information for any purposes,
except as may be reasonably necessary for purposes of providing services under
the Transition Services Agreement referred to in Section 9.4 of the Stock and
Asset Purchase Agreement (the “Transition Services”). Seller shall not directly
or indirectly divulge, disclose, or communicate to any person, firm, entity, or
other third party in any manner whatsoever any information relating to or
constituting a part of the Confidential Information; provided, however, that
such disclosures may be made to those of Seller’s directors, officers,
employees, attorneys, accountants, and other agents (collectively,
“Representatives”) with a specific need to know for purposes of providing or
administering Transition Services or for valid legal purposes of Seller
(including in connection with disputes pursuant to the Stock and Asset Purchase
Agreement); and provided further that Seller may disclose Confidential
information to the extent it is requested or required to do so by deposition,
interrogatories, requests for information or documents in legal proceedings,
subpoenas, civil investigative demand or similar process or by court order,
provided that Seller first gives Buyer written notice that Seller has been
requested or will be required to make such disclosure so as to allow Buyer to
seek a protective order to prevent such disclosure. Seller shall inform all
Representatives who are given access to any of the Confidential Information of
the nature and existence of this Agreement, and shall advise them that they
shall be responsible for the observance of the obligations of Seller under this
Agreement.
     SECTION 2.04 Term. The provisions of this Article II shall continue in
perpetuity with respect to any Confidential Information.
     SECTION 2.05 Effect. As to Confidential Information disclosed on or after
the date of this Agreement, this Article supersedes any prior confidentiality or
non-disclosure agreements between the parties.
ARTICLE III
AGREEMENT OF SELLER
     SECTION 3.01 Enforceability of this Agreement. Seller agrees and
acknowledges that the geographic boundaries, scope of prohibited activities and
the time duration of the provisions of this Agreement are reasonable and are no
broader than are necessary to protect the legitimate business interests of Buyer
including, without limitation, the ability of Buyer to realize the benefit of
its bargain from the Stock and Asset Purchase Agreement. The Parties agree and
stipulate that the agreements and covenants not to compete or solicit contained
in this Agreement are fair and reasonable in light of all the facts and
circumstances of the relationship between Buyer and Seller; however, Buyer and
Seller are aware that in certain circumstances courts have refused to enforce
certain agreements not to compete and laws have placed limitations on certain
agreements not to compete. Therefore, in furtherance of, and not in derogation
of this

3



--------------------------------------------------------------------------------



 



Agreement, Buyer and Seller agree that in the event a court should decline to
enforce some of the provisions of this Agreement or if any law should limit the
enforceability of any provisions of this Agreement, that this Agreement shall be
deemed to be modified or reformed to restrict Seller’s competition with Buyer
and any of its Affiliates or Subsidiaries to the maximum extent, as to time,
geography and business scope, which the court shall find enforceable or the
applicable law shall permit; provided, however, in no event shall any such
modifications or reformations of this Agreement be deemed to be more restrictive
to Seller than those contained herein.
     SECTION 3.02 Available Remedies. Seller acknowledges that it would be
difficult to fully compensate Buyer or any of its Affiliates or Subsidiaries for
damages resulting from any breach by Seller of this Agreement and Seller hereby
agrees to stipulate in any proceeding that money damages are insufficient. In
the event of any actual or threatened breach of this Agreement, Buyer, its
Affiliates and its Subsidiaries shall (in addition to any other remedies which
it may have) be entitled to temporary and/or permanent injunctive relief in a
court of competent jurisdiction to enforce such provisions and to recover
reasonable attorneys’ fees and costs for same, and such relief may be granted
without the necessity of proving actual damages; provided that to the extent
that Buyer, its Affiliates and its Subsidiaries are unable to obtain injunctive
relief, Seller shall remain liable for any and all actual damages incurred by
Buyer, its Affiliates or its Subsidiaries as a result of a breach of this
Agreement by Seller. The preceding remedies are cumulative and nonexclusive and
shall be in addition to any other remedy to which Buyer may be entitled. It is
understood by and between the parties hereto that the covenants by Seller set
forth in Articles I and II are essential elements of this Agreement and that but
for the agreement of Seller to comply with such covenants, Buyer would not have
entered into the Stock and Asset Purchase Agreement. Seller further acknowledges
that this Agreement as a whole constitutes a material condition to Buyer’s
consummation of the transactions contemplated by the Stock and Asset Purchase
Agreement and the related documents.
ARTICLE IV
GENERAL PROVISIONS
     SECTION 4.01 Assignment. This Agreement is binding on the parties and their
successors and permitted assigns.
     SECTION 4.02 Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed to have been
duly given or made as of the date delivered, mailed or transmitted, and shall be
effective upon receipt, if delivered personally, sent by reputable overnight
express courier, charges prepaid, or, if mailed, three days after deposit with
the United States Postal Service, to the parties at the following addresses (or
at such other address for a party as shall be specified by like changes of
address) or sent by electronic transmission to the facsimile number specified
below:

4



--------------------------------------------------------------------------------



 



         
 
  If to Buyer:    
 
       
 
      Snap-on Incorporated
 
      2801 80th Street
 
      Kenosha, Wisconsin 53143
 
      Attention: Martin M. Ellen, Chief Financial Officer
 
      Fax: 262-656-5221
 
       
 
  with copies to:    
 
       
 
      Snap-on Incorporated
 
      2801 80th Street
 
      Kenosha, Wisconsin 53143
 
      Attention: Susan F. Marrinan, Chief Legal Officer
 
      Fax: 262-656-4762
 
       
 
      Quarles & Brady LLP
 
      One South Pinckney Street
 
      Suite 600
 
      Madison, Wisconsin 53701-2113
 
      Attention: Mark T. Ehrmann, Esquire
 
      Fax: 608-294-4944
 
       
 
  If to Seller:   ProQuest Company
 
      789 Eisenhower Parkway
 
      P.O. Box 1346
 
      Ann Arbor, MI 48106
 
      Attention: General Counsel
 
      Fax: 734-997-4040
 
       
 
  With a copy to:   McDermott Will & Emery LLP
 
      227 West Monroe Street
 
      Chicago, Illinois 60606-5096
 
      Attention: Thomas Murphy, Esquire
 
      Fax: 312-984-7700

     SECTION 4.03 Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the Laws of
the State of Delaware. Each of the Parties agrees that if any dispute is not
resolved by the Parties, it shall be resolved only in the Courts of the State of
New York sitting in the County of New York or the United States District Court
for the Southern District of New York and the appellate courts having
jurisdiction of appeals in such courts (collectively, the “Proper Courts”). In
that context, and without limiting the generality of the

5



--------------------------------------------------------------------------------



 



foregoing, each of the Parties irrevocably and unconditionally (a) submits for
itself and its property in any action relating to this Agreement or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
jurisdiction of the Proper, and appellate courts having jurisdiction of appeals
from any of the foregoing, and agrees that all claims in respect of any such
action shall be heard and determined in such Proper Courts; (b) consents that
any such action may and shall be brought in the Proper Courts and waives any
objection that it may now or thereafter have to the venue or jurisdiction of any
such action in any such court or that such action was brought in an inconvenient
court and agrees not to plead or claim the same; (c) waives all right to trial
by jury in any action (whether based on contract, tort or otherwise) arising out
of or relating to this Agreement or any document delivered pursuant to this
Agreement, or its performance under or the enforcement of this Agreement or any
document delivered pursuant to this Agreement; (d) agrees that service of
process in any such action may be effected by mailing a copy of such process by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at its address as provided in Section 4.02 of
this Agreement; and (e) agrees that nothing in this Agreement or any document
delivered pursuant to this Agreement shall affect the right to effect service of
process in any other manner permitted by the Laws of the State of New York.
     SECTION 4.04 Amendments and Waivers. This Agreement may not be amended or
waived except in writing executed by the Party against which such amendment or
waiver is sought to be enforced. The failure of any Party to insist, in any one
or more instances, upon the performance of the terms or conditions of this
Agreement shall not be construed as a waiver or relinquishment of any right
granted hereunder or of the future performance of any such term, covenant or
condition. No valid waiver of any provision of this Agreement at any time shall
be deemed a waiver of any other provision of this Agreement at such time or will
be deemed a valid waiver of such provision at any other time. The Parties agree
that nothing in this Agreement shall be construed to limit or negate the common
law of torts or trade secrets where it provides Buyer with broader protection
than that provided herein.
     SECTION 4.05 Other Agreements. This Agreement represents one of a number of
agreements among the Parties. Each existing agreement is intended to be
separately enforceable. To the extent another agreement, whether executed before
or after this Agreement, purports to further restrict Seller’s ability to
compete or use or disclose Confidential Information, including trade secrets,
such agreement shall also be enforceable. To the extent the provisions of the
Stock and Asset Purchase Agreement purport to apply to this Agreement or are
incorporated herein by reference, such provisions shall, as applicable, apply or
be incorporated.
     SECTION 4.06 Advice of Counsel. Buyer and Seller have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the businesses conducted by Buyer.

6



--------------------------------------------------------------------------------



 



     SECTION 4.07 Severability. The provisions of this Agreement (including in
particular, but not limited to, the provisions of Article I and Article II
hereof) shall be deemed severable, and the invalidity or unenforceability of any
one or more of the provisions hereof shall not affect the validity or
enforceability of any one or more of the other provisions hereof.
     SECTION 4.08 Section Headings. The section headings in this Agreement are
included solely for convenient reference, and shall not define, limit, or affect
the construction or interpretation of this Agreement.
     SECTION 4.09 Counterparts. This Agreement may be executed by facsimile and
in one or more counterparts, each of which shall be deemed an original but all
of which together, when each party hereto has signed a counterpart, shall
constitute one and the same instrument.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be
executed as of the date first written above by its respective officers duly
authorized.

                      PROQUEST COMPANY    
 
               
 
  By:   /s/ Todd W. Buchardt                   
 
      Name:   Todd W. Buchardt     
 
      Title:   Senior Vice President General Counsel, Secretary     
 
                    SNAP-ON INCORPORATED    
 
               
 
  By:   /s/ Martin M. Ellen                   
 
      Name:   Martin M. Ellen     
 
      Title:   Senior Vice President - Finance and Chief Financial Officer     
 
         
 
   

8